SCHEDULES 1.1.3 TO 10.1. ASSET AND STOCK PURCHASE AGREEMENT For the purposes of the representations and warranties of Seller contained in the Agreement, disclosure in any of these Schedules of any facts or circumstances shall be deemed to be an adequate response and disclosure of such facts or circumstances with respect to all representations or warranties by Seller calling for disclosure of such information, whether or not such disclosure is specifically associated with or purports to respond to one or more or all of such representations or warranties, provided that, and only to the extent that, the relevance of the fact or circumstance so disclosed to the applicable representation or warranty is readily apparent.The inclusion of any information in any Scheduleor other document delivered by Seller pursuant to the Agreement or the other Operative Agreements shall not be deemed to be an admission or evidence of the materiality of such item, nor shall it establish a standard of materiality for any purpose whatsoever. No representation or warranty is made as to any contract that is not in writing and fully executed by all parties thereto or where the term thereof has expired, in each case, to the extent expressly set forth on these Schedules. Schedule Newsprint Owned Real Property Fee Title: (Parcels 1-39 and 41-47) Parcel No. 1: Section 21, Township 13 North, Range 19 East, of the Gila and Salt River Base and Meridian, Navajo County, Arizona; EXCEPT oil gas and minerals as reserved in Deed recorded in Docket 134, page 218 and in Docket 134, page 221, records of Navajo County, Arizona. Parcel No. 2: Section 7, Township 13 North, Range 19 East, of the Gila and Salt River Base and Meridian, Navajo County, Arizona; EXCEPT all minerals as reserved in Patent from United States of America. Parcel No. 3: Section 8, Township 13 North, Range 19 East, of the Gila and Salt River Base and Meridian, Navajo County, Arizona; EXCEPT oil, gas and minerals as reserved in Deed recorded in Docket 639, page 597, records of Navajo County, Arizona. Parcel No. 4: Section 17, Township 13 North, Range 19 East, of the Gila and Salt River Base and Meridian, Navajo County, Arizona; EXCEPT all minerals as reserved in Patent from United States of America; and EXCEPT all oil, gas and minerals as reserved in Deed recorded in Docket 691, page 709, records of Navajo County, Arizona. Parcel No. 5: Tracts 4, 5, 11, 12, and 13, BAR J RANCHES, of Section 18, Township 13 North, Range 19 East, of the Gila and Salt River Base and Meridian, Navajo County, Arizona, according to Book 6 of Land Surveys, page 78, records of Navajo County, Arizona; EXCEPT all coal and other minerals as reserved in Patent from United States of America. Parcel No. 6: Section 30, Township 13 North, Range 20 East, of the Gila and Salt River Base and Meridian, Navajo County, Arizona; EXCEPT all oil, gas and minerals as reserved in Deed recorded in Docket 639, page 545, records of Navajo County, Arizona; and Except that portion of the Southeast quarter of said Section 30 lying South of Arizona Highway 277, as located on December 6, 1962 and conveyed in Docket 177, page 18; and Except that portion conveyed in Docket 598, page 401, described as follows: Commencing at a point on the East line of said Section 30, which point bears 0°24'52" West, 256.57 feet from the Southeast corner thereof; Thence South 83°22'l5" West, 177.97 feet; Thence South 83°59'30" West, 922.01 feet; Thence South 82°46'30" West, 189.80 feet to the East line of said Southwest quarter of the Southeast quarter of Section 30, and the point of ending; Thence continuing South 82°46'30" West, 816.41 feet to the South line of said Southwest quarter of the Southeast quarter of Section 30 and the Point of Ending; Except the portion conveyed in Docket 376, page 293 described as follows: Beginning at the point of intersection of the existing southerly boundary line of the 66.00 foot right-of-way of State Highway 277, with the Easterly line of said Section 30, which point bears North 0°24'52" West, 98.81 feet from the Southeast corner thereof; Thence
